Exhibit 10.32

AMENDMENT NUMBER SEVEN TO LOAN AND SECURITY AGREEMENT

 

This Amendment Number Seven to Loan and Security Agreement ("Amendment") is
entered into as of August 6, 2001, by and between FOOTHILL CAPITAL CORPORATION,
a California corporation ("Foothill"), and SILICON STORAGE TECHNOLOGY, INC., a
California corporation ("Borrower"), in light of the following:

A. Borrower and Foothill have previously entered into that certain Loan and
Security Agreement, dated as of September 22, 1998 as amended on December 8,
1998, September 30, 1999, January 20, 2000 and April 26, 2000, June 14, 2000 and
February 8, 2001 (the "Agreement").

B. Borrower and Foothill desire to further amend the Agreement as provided for
and on the conditions herein.

NOW, THEREFORE, Borrower and Foothill hereby amend and supplement the Agreement
as follows:

DEFINITIONS

.
All initially capitalized terms used in this Amendment shall have the meanings
given to them in the Agreement unless specifically defined herein.



AMENDMENT

.
The concentration limitation in the definition of Eligible Accounts in
Section 1.1 of the Loan Agreement is hereby modified to increase the
concentration for Account Debtor, Silicon Professional Technology, LTD, to 25%
of all Eligible Accounts.



REPRESENTATIONS AND WARRANTIES

.
Borrower hereby affirms to Foothill that all of Borrower's representations and
warranties set forth in the Agreement are true, complete and accurate in all
respects as of the date hereof.



NO DEFAULTS

.
Borrower hereby affirms to Foothill that no Event of Default has occurred and is
continuing as of the date hereof.



CONDITION PRECEDENT

.
The effectiveness of this Amendment is expressly conditioned upon receipt by
Foothill of an executed copy of this Amendment.



COSTS AND EXPENSES

.
Borrower shall pay to Foothill all of Foothill's out-of-pocket costs and
expenses (including, without limitation, the fees and expenses of its counsel,
which counsel may include any local counsel deemed necessary, search fees,
filing and recording fees, documentation fees, appraisal fees, travel expenses,
and other fees) arising in connection with the preparation, execution, and
delivery of this Amendment and all related documents.



LIMITED EFFECT

.
In the event of a conflict between the terms and provisions of this Amendment
and the terms and provisions of the Agreement, the terms and provisions of this
Amendment shall govern. In all other respects, the Agreement, as amended and
supplemented hereby, shall remain in full force and effect.



COUNTERPARTS; EFFECTIVENESS

.
This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original. All such counterparts, taken together, shall
constitute but one and the same Amendment. This Amendment shall become effective
upon the execution of a counterpart of this Amendment by each of the parties
hereto.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

FOOTHILL CAPITAL CORPORATION,

a California corporation

 

By: /s/ TRENT SMART

________________________

Title: Vice President

 

SILICON STORAGE TECHNOLOGY, INC.,

a California corporation

 

By: /s/ JEFFREY L. GARON

____________________________

Title: VP/CFO




--------------------------------------------------------------------------------


